Citation Nr: 1710048	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-31 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic stomach disorder, to include gastroesophageal reflux disease (GERD), and to include as secondary to service-connected disorders.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, but came to the Board from the RO in Atlanta, Georgia.

In April 2010, the Veteran testified at a hearing at the Winston-Salem RO before a Decision Review Officer. In November 2010, the Veteran testified at a hearing at the Winston-Salem RO before the undersigned Veterans Law Judge.

The Board denied the Veteran's claim in a February 2011 decision. The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court). In a November 2011 Order, the Court granted the parties' Joint Motion to Remand the claim for additional development. In accordance with the Court's instructions, the Board remanded this appeal to the RO in June 2012, January 2015, and again in August 2015 for additional development. The claim has since returned to the Board for further review.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's chronic stomach disorder, to include GERD, is etiologically related to active duty service, and to include as caused by or made worse by his service-connected disorders.


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic stomach disorder, to include GERD, and to include as secondary to service-connected disorders have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge as well as RO personnel. The hearings focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Pursuant to the Board's August 2015 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with an addendum opinion and issued a supplemental statement of the case in December 2015. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's August 2015 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain diseases like peptic ulcers are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service. This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). GERD is not listed in 38 C.F.R. § 3.309(a).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis 

The Veteran seeks service connection for a chronic stomach disorder, to include gastroesophageal reflux disease (GERD), and to include as secondary to his service-connected disorders. The Veteran claims that GERD was caused by medications he was prescribed for his service-connected acquired psychiatric disorder.

Current VA treatment records and examinations reflect that the Veteran has a diagnosis of GERD. In May 2013, the Veteran was service-connected for an acquired psychiatric disorder, and currently is apparently prescribed 10mg Olanzapine at bedtime; 50mg Sertraline once per day; and 100mg Trazadone at bedtime to treat it. See May 2015 VA Treatment Records.

In a February 2015 VA contract examination, the examiner noted that a May 1988 VA examination was negative for any stomach condition. The examiner then diagnosed the Veteran with GERD, and concluded that GERD symptoms had not worsened since May 1988. In an August 2015 remand, the Board asked for clarification regarding how a current diagnosis of GERD did not represent a worsening of the Veteran's condition since the May 1988 VA examination, and asked for an opinion regarding whether any of the Veteran's medications for service-connected conditions could cause or aggravate his GERD. In an October 2015 addendum opinion from a different contract examiner, the examiner stated that there was no diagnosis for GERD, and that the Veteran's current medication was less likely than not capable of causing or aggravating a stomach disorder. The examiner provided no rationale for either opinion.  

In view of the insufficient findings shown above, the Board sought an outside medical expert opinion (OME) through the Veterans Health Administration. In August 2016, the OME found, among other things, that "it is less likely than not that the Veteran's stomach disorder is caused/secondary to/aggravated (permanently worsened beyond natural progression) by any injury or illness during his military service or by any of his service-connected disorders." The OME stated that after a thorough review of the Veteran's claims file, there was insufficient evidence upon which to confer a nexus between the Veteran's condition and his service. The OME reported that the Veteran's service treatment records provided no evidence to support a diagnosis of GERD and that the Veteran was diagnosed with GERD many years after his discharge. Her rationale included, in pertinent part: 

Review of the service treatment records show documentation of a history of ventral hernia that was subsequently surgically repaired. Ventral hernias are a type of abdominal wall hernia that can develop at birth, resulting from incomplete closure of a part of the abdominal wall, or develop where an incision was made in an abdominal wall surgery. Most often occurring where the incision does not heal properly. Additional risk factors for ventral hernia are previous abdominal surgery, obesity, constipation, asthma, COPD, pregnancy, family history, Down's syndrome, and heavy lifting. The development of a hiatal hernia can be associated with gastroesophageal reflux disease. There are no evidence based studies that demonstrate an association of ventral hernia to the development of GERD. 

Review of the Veteran's E-VBMS file has a multitude of evidence that confirms the Veteran's past history of alcohol, cocaine, other polysubstance abuse, and diagnosis of service-connected schizophrenia. The E-VBMS file documents initiation of alcohol use at the age of 10 and regular alcohol use by age 16, which would be prior to enlistment in active military service. 

The OME also cited to a medical study that was used evaluate the frequency of gastroesophageal reflux symptoms in patients with schizophrenia. The study suggested that psychiatric disorders might indirectly affect esophageal physiology through increased consumption of alcohol and nicotine. 

The OME then stated the Veteran's claims file provided "no documentation of evidence that would support a worsening of his condition since [the] May 1988 VA examination." She explained that:

The Veteran had an upper gi [test] in 2013 that showed an unremarkable, pylorus, duodenal bulb, and duodenum. In 1988, the Veteran complained of burning sensation along the locus of the scar residuals of the ventral hernia repair which as discussed above, has no relationship to GERD. There is no evidence supporting chronic use of medication for GERD until the mid-2000's. However, the Veteran's past long term polysubstance use could certainly be the etiology of the Veteran's reported gastrointestinal symptoms and GERD diagnosis.

The OME also determined that "it is less likely than not that any of the medications the Veteran is currently taking or has taken for his service-connected conditions is capable of causing or aggravating a stomach disorder, including GERD, as a side effect." She explained that:

It is well known and documented that there are several drugs and classes of drugs that can cause esophageal and gastrointestinal irritation that can manifest as heartburn, GERD, or generalized [gastrointestinal] upset. [These drugs can include] antibiotics, bisphosphonates, tricyclic antidepressants, anti-inflammatory drugs, analgesics, prednisone, and many others. However, review of the Veteran's E-VBMS file provides no supporting documentation that supports onset or aggravation of a gastrointestinal disorder due to current, past, or remote medication use, or medications taken for his service-connected conditions. The Veteran has been previously prescribed Clozaril, Sertaline (Zoloft), and Zyprexa (Olanzapine). 

The OME then listed these medications and described the side effects of each. She then stated that "after careful review of the Veteran's E-VBMS file, it is evident that the Veteran's past history of polysubstance abuse could have played a major role in the Veteran's gastrointestinal condition diagnosed as GERD." The examiner then cited a medical study in support of her statement. The OME also commented that:

It is well known that cocaine can have severe cardiovascular adverse effects. Regular use/abuse of cocaine can have adverse effects on the entire gastrointestinal system. Ranging from minor to severe bodily disturbances. Symptoms reported range from nausea, abdominal pain, and loose bloody stools. The majority of the problems result from cocaine induced ischemia to blood vessels in all parts of the gastrointestinal tract. Cigarettes and alcohol also increase gastric secretion that results in gastrointestinal irritation.

The OME then concluded her etiological report with a comprehensive list of the evidence she had reviewed, including the Veteran's service treatment records, claims file, VA treatment reports, prior VA examinations, and Board remands. 

While the Board has considered the Veteran's lay assertions that his stomach disorder, now diagnosed as GERD, is of service origin, it is noted that a layperson is generally not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder). Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, a dislocated shoulder under Jandreau, a disorder that was indicated in the medical record to exist years after service, or a finding that one disorder is related to another disorder, is not a condition capable of lay diagnosis. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Here, as discussed, the Board finds that the Veteran's lay statements are outweighed by the negative service treatment records and post-service treatment records (indicating a disorder that began many years after service). The Board cannot ignore the significance of the fact that the Veteran was first diagnosed with a stomach disorder, GERD, over 20 years after leaving service. Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim). Indeed, to the extent that he contends that these conditions have existed since service, the Board simply does not find the Veteran to be credible.

The Board finds that the August 2016 OME opinion carries the most probative value regarding the question of whether the Veteran's chronic stomach disorder, to include GERD, is etiologically related to active duty service, and to include as caused by or made worse by his service-connected disorders. The factual details discussed in the OME's opinion demonstrated that she was fully informed of the Veteran's medical history, and her opinion was thoroughly articulated and supported by a reasoned analysis. Not only did the OME recite the pertinent facts, but she also synthesized the Veteran's medical history and supported her opinion with specific examples from the record. The OME noted that the Veteran's medical records indicate that he was treated for a ventral hernia, which can occur due to a variety of reasons. Importantly, the OME explained that while a hiatal hernia can be associated with GERD, there are no evidence based studies to support an association between a ventral hernia and the development of GERD. The OME also indicated that the Veteran's past long term polysubstance use could have caused the Veteran's gastrointestinal symptoms and that the Veteran's prescription medications for his service-connected conditions are not capable of causing or aggravating a stomach disorder.  Further, this opinion is consistent with the other evidence and opinions on file.

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.

ORDER

Entitlement to service connection for a chronic stomach disorder, to include gastroesophageal reflux disease (GERD), and to include as secondary to service-connected disorders is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


